 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
      Direct Dial: 503.802.2013
 2    Facsimile: 503.972.3713
      E-Mail: albert.kennedy@tonkon.com
 3   Michael W. Fletcher, OSB No. 010448
      Direct Dial: (503) 802-2167
 4    Facsimile: (503) 972-3867
      E-Mail: michael.fletcher@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7           Attorneys for Debtor

 8

 9

10                             UNITED STATES BANKRUPTCY COURT

11                                       DISTRICT OF OREGON

12   In re                                                             Case No. 19-30223-tmb11

13   Western Communications, Inc.,                                     DEBTOR'S MOTION FOR ORDER TO
                                                                       EMPLOY TONKON TORP LLP AS
14                                   Debtor.                           ATTORNEYS FOR DEBTOR

15

16                    Western Communications, Inc., debtor and debtor-in-possession ("Debtor"),

17   moves this Court for entry of an order approving the employment of Tonkon Torp LLP

18   ("Tonkon Torp") as Chapter 11 counsel for Debtor. Debtor makes this Motion pursuant to

19   11 U.S.C. § 327 and Federal Rule of Bankruptcy Procedure 2014. In support of this Motion,

20   Debtor states as follows:

21                    1.      On January 22, 2019 (the "Petition Date"), Debtor filed a voluntary

22   petition for relief under Chapter 11 of Title 11 of the United States Code.

23                    2.      Debtor has continued in possession of its property and is continuing to

24   operate and manage its business as debtor-in-possession pursuant to Sections 1107(a) and

25   1108 of Title 11 of the United States Code.

26

Page 1 of 6 - DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON TORP LLP AS
              ATTORNEYS FOR DEBTOR
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                           Case 19-30223-tmb11              Doc 16             Filed 01/22/19
 1                   3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C.

 2   §§ 157 and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

 3   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

 4                   4.      No request has been made for the appointment of a trustee or

 5   examiner, and no official committee of unsecured creditors has been appointed in Debtor's

 6   case at this time.

 7                   5.      Debtor is an Oregon corporation headquartered in Bend, Oregon.

 8                   6.      Debtor is a small market newspaper, niche publishing, printing and

 9   digital media company with publications spread throughout Oregon (five publications) and

10   California (two publications). Debtor produces and publishes the Bend Bulletin, the Baker

11   City Herald, the La Grande Observer, the Redmond Spokesman, the Brookings Curry

12   Coastal Pilot, the Crescent City Daily Triplicate, and the Sonora Union Democrat. Debtor is

13   committed to community journalism and believes in the invaluable role and responsibility of

14   community newspapers.

15                   7.      Debtor desires to retain and employ Tonkon Torp as counsel in this

16   Chapter 11 case, pursuant to Section 327 of the Code, to represent Debtor in all aspects of its

17   reorganization, on the terms and subject to the conditions described below.

18                   8.      Debtor believes Tonkon Torp is well suited for this representation.

19   Tonkon Torp has experience in all aspects of the law that may arise in this Chapter 11 case.

20   In particular, Tonkon Torp has substantial bankruptcy and restructuring, corporate, finance,

21   litigation, real estate, land use, regulatory, labor, and tax expertise.

22                   9.      Debtor is informed that Albert N. Kennedy and Michael W. Fletcher,

23   the attorneys at Tonkon Torp primarily involved in this Chapter 11 case, are admitted to

24   practice before this Court and that they have read Local Bankruptcy Rule 2016.

25

26

Page 2 of 6 - DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON TORP LLP AS
              ATTORNEYS FOR DEBTOR
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                          Case 19-30223-tmb11              Doc 16             Filed 01/22/19
 1                   10.    The services to be performed by Tonkon Torp are necessary in order

 2   for Debtor to perform its duties as debtor-in-possession. Subject to the control of and further

 3   order of the Court, Tonkon Torp intends to render the following services to Debtor:

 4                          a.      Advise Debtor of its rights, powers, and duties as a debtor and

 5   debtor-in-possession continuing to operate and manage its business and property under

 6   Chapter 11 of the Code;

 7                          b.      Take all actions necessary to protect and preserve Debtor's

 8   bankruptcy estate, including the prosecution of actions on Debtor's behalf, the defense of any

 9   action commenced against Debtor, negotiations concerning all litigation in which Debtor is

10   involved, objections to claims filed against Debtor in this bankruptcy case, and the

11   compromise or settlement of claims;

12                          c.      Advise Debtor concerning, and prepare on behalf of Debtor, all

13   necessary motions, memoranda, responses, complaints, answers, orders, notices, reports, and

14   other papers, and review all financial and other reports required of Debtor as debtor-in-

15   possession in connection with administration of this Chapter 11 case;

16                          d.      Advise Debtor with respect to, and assist in the negotiation and

17   documentation of, financing agreements, debt and cash collateral orders, and related

18   transactions;

19                          e.      Review the nature and validity of any liens asserted against

20   Debtor's property and advise Debtor concerning the enforceability of such liens;

21                          f.      If appropriate, prepare, conduct, and assist with the sale of

22   Debtor and/or its property through 11 U.S.C. § 363;

23                          g.      Advise Debtor regarding (i) its ability to initiate actions to

24   collect and recover property for the benefit of its estate; (ii) any potential property

25   dispositions; and (iii) executory contract and unexpired lease assumptions, assignments, and

26   rejections, and lease restructuring and recharacterizations;

Page 3 of 6 - DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON TORP LLP AS
              ATTORNEYS FOR DEBTOR
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                        Case 19-30223-tmb11               Doc 16             Filed 01/22/19
 1                          h.      If appropriate, negotiate with creditors concerning a Chapter 11

 2   plan; prepare the plan, disclosure statement, and related documents; and take the steps

 3   necessary to confirm and implement the plan, including, if necessary, negotiations for

 4   financing the plan; and

 5                          i.      Provide such other legal advice or services as may be required

 6   in connection with this Chapter 11 case.

 7                  11.     Subject to Court approval, Debtor has agreed to compensate Tonkon

 8   Torp on an hourly basis in accordance with Tonkon Torp's ordinary and customary hourly

 9   rates in effect on the date services are rendered. The Tonkon Torp professionals who will be

10   primarily responsible for providing these services, their status and their billing rates are as

11   follows:
                      Name                              Status                          Hourly Rate
12
                      Albert N. Kennedy                 Partner                               $585.00
13                    Michael W. Fletcher               Partner                               $440.00
                      Spencer Fisher                    Paralegal                             $195.00
14

15                  12.     From time to time, other Tonkon Torp attorneys and paralegals may

16   also render services to Debtor in order to take advantage of specialized skills or expertise, to

17   meet the demands of the case schedule, or for other appropriate reasons. Debtor has agreed

18   that Tonkon Torp will also be compensated for the services of these professionals at their

19   usual and customary hourly rates.

20                  13.     Tonkon Torp has not agreed to any variations from, or alterations to,

21   its standard or customary billing arrangements for this engagement.

22                  14.     None of the Tonkon Torp professionals included in this engagement

23   have varied their rate based on the geographic location of this bankruptcy case.

24                  15.     Tonkon Torp is billing Debtor at the same effective rates that it billed

25   prepetition.

26

Page 4 of 6 - DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON TORP LLP AS
              ATTORNEYS FOR DEBTOR
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                       Case 19-30223-tmb11                Doc 16             Filed 01/22/19
 1                  16.     Tonkon Torp will maintain detailed, contemporaneous time records of

 2   expenses incurred with the rendering of legal services described above by category and

 3   nature of services rendered.

 4                  17.     As disclosed in the Rule 2014 Verified Statement for Professional filed

 5   herewith, prior to the filing of the bankruptcy petition, Tonkon Torp received funds from

 6   Debtor and applied these funds for prepetition services and costs rendered prior to the filing

 7   of the bankruptcy. The remaining balance is held as a retainer. The total cost of legal

 8   services prior to the filing of the Petition, and payments for those services, are disclosed on

 9   the attached Rule 2014 Verified Statement for Proposed Professional.

10                  18.     Within the 12-month period preceding the Petition, Tonkon Torp

11   provided legal services to Debtor other than preparing this bankruptcy filing.

12                  19.     Debtor agrees and understands that Tonkon Torp has reserved the right

13   to withdraw as counsel to Debtor, and Debtor hereby consents to such a withdrawal, in the

14   event it becomes apparent Tonkon Torp will not be paid for its services. Debtor also

15   recognizes that professional fees and costs incurred by Tonkon Torp are subject to approval

16   by the Court after review of fee motions filed by Tonkon Torp.

17                  20.     To the best of Debtor's knowledge, the partners and associates of

18   Tonkon Torp do not have any connection with Debtor, its creditors, any other party-in-

19   interest, or their respective attorneys or accountants, except as stated in the Rule 2014

20   Verified Statement of Proposed Professional.

21                  21.     A proposed Order Authorizing Employment of Tonkon Torp LLP as

22   Attorneys for Debtor is attached as Exhibit 1.

23                  For the reasons stated in this Motion, Debtor requests that the Court enter an

24   order authorizing it to employ Tonkon Torp to represent Debtor as its general counsel in this

25   Chapter 11 case as of the Petition Date, with compensation and reimbursement of expenses

26   to be paid as an administrative expense in such amounts as may be allowed by this Court

Page 5 of 6 - DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON TORP LLP AS
              ATTORNEYS FOR DEBTOR
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                       Case 19-30223-tmb11               Doc 16             Filed 01/22/19
 1   after notice and hearing pursuant to Section 330 of the Bankruptcy Code or as otherwise

 2   provided by Court order.

 3                 DATED this 22nd day of January, 2019.

 4                                                    TONKON TORP LLP
 5

 6                                                    By /s/ Albert N. Kennedy
                                                         Albert N. Kennedy, OSB NO. 821429
 7                                                       Michael W. Fletcher, OSB No. 010448
                                                         Attorneys for Debtor
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 6 of 6 - DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON TORP LLP AS
              ATTORNEYS FOR DEBTOR
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                      Case 19-30223-tmb11              Doc 16             Filed 01/22/19
 EXHIBIT 1
PROPOSED FORM OF ORDER




Case 19-30223-tmb11   Doc 16   Filed 01/22/19
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES BANKRUPTCY COURT
11                                     DISTRICT OF OREGON
12   In re                                                            Case No. 19-30223-tmb11
13   Western Communications, Inc.,                                    ORDER GRANTING DEBTOR'S
                                                                      MOTION FOR ORDER TO EMPLOY
14                                  Debtor.                           TONKON TORP LLP AS
                                                                      ATTORNEYS FOR DEBTOR
15

16                  THIS MATTER having come before the Court upon Debtor's Motion for
17   Order to Employ Tonkon Torp LLP as Attorneys for Debtor [ECF No. ____] filed by
18   Western Communications, Inc. ("Debtor"), and the Court being duly advised in the premises
19   and finding good cause; now, therefore,
20                  IT IS HEREBY ORDERED that:
21                  1.      The Motion is granted.
22                  2.      In accordance with Bankruptcy Code Section 327(a), Debtor is
23   authorized to retain and employ Tonkon Torp as its general counsel in all matters in the
24   above Chapter 11 case as of the Petition Date to perform all of the services set forth in the
25   Motion, on the terms set forth in the Motion.
26

Page 1 of 2 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON
              TORP LLP AS ATTORNEYS FOR DEBTOR
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                         Case 19-30223-tmb11               Doc 16             Filed 01/22/19
 1                     3.        Tonkon Torp's compensation shall be subject to Court approval in

 2   accordance with Sections 330 and 331 of the Bankruptcy Code, the Federal Rules of

 3   Bankruptcy Procedure, and the Local Rules of this Court, including any procedures that may

 4   be established under Local Rule 2016-1.

 5                                                         ###

 6   I certify that I have complied with the requirements of LBR 9021-1(a).
 7   Presented by:
 8   TONKON TORP LLP
 9

10   By
           Albert N. Kennedy, OSB No. 821429
11         Michael W. Fletcher, OSB No. 010448
           888 S.W. Fifth Avenue, Suite 1600
12         Portland, OR 97204-2099
           Telephone: 503-221-1440
13         Facsimile: 503-274-8779
           E-mail:      al.kennedy@tonkon.com
14                      michael.fletcher@tonkon.com
           Attorneys for Debtor
15
     cc:      List of Interested Parties
16
     000646/97204/9657087v1
17

18

19

20

21

22

23

24

25

26

Page 2 of 2 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER TO EMPLOY TONKON
              TORP LLP AS ATTORNEYS FOR DEBTOR
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                              Case 19-30223-tmb11            Doc 16             Filed 01/22/19
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                               )
Western Communications, Inc.        )             19-30223-tmb11
                                       Case No. ________________
                                    )
                                    ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                           ) FOR PROPOSED PROFESSIONAL
                                       (TONKON TORP LLP)
Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
Applicant is not a creditor of the Debtor.

 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:
Applicant will supplement this response, if necessary, following completion of Debtor's schedules of
assets and liabilities.



1114 (11/30/09)     Page 1 of 3

                           Case 19-30223-tmb11        Doc 16    Filed 01/22/19
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
Applicant received the following payments from Debtor in the year prior to filing of this case: $5,000
(8/17/2018) and $470 (10/4/2018). Applicant reversed $14,229.50 on 1/22/2019 for payments received
with 90 days prior to the filing of the case - this amount is held in Applicant's trust account. Applicant
received a retainer payment from Debtor of $100,000 on 1/14/2019, from which $37,377.50 was applied
to current fees and costs incurred prior to the filing of the Petition. The remaining retainer balance of
$76,852 (which includes the $14,229.50 in reversed payments) is held in Applicant's trust account.

16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
The Union Democrat, Inc., a wholly-owned Subchapter S subsidiary.




17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
No exceptions.




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
No affiliates has ever filed bankruptcy.




1114 (11/30/09)     Page 2 of 3

                           Case 19-30223-tmb11         Doc 16   Filed 01/22/19
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
None.




22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
None.




23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
To secure certain obligations of Debtor to Bank of America, N.A., The Union Democrat, Inc. granted
Bank of America a security interest in certain real property located at 78 and 84 S Washington St.,
Sonora, CA 95370 and 14989 Camage Ave., Sonora, CA 95370 on March 15, 2005 (modified June 19,
2009). Bank of America assigned this interest to Sandton Credit Solution Master Fund III, LP on
7/11/2016.




24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
None.




I verify that the above statements are true to the extent of my present knowledge and belief.


                                                               ________________________________
                                                               /s/ Albert N. Kennedy
                                                                                Applicant
                                                               Albert N. Kennedy Partner
1114 (11/30/09)    Page 3 of 3                                 Tonkon Torp LLP

                           Case 19-30223-tmb11       Doc 16    Filed 01/22/19
